United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                    August 17, 2022



                                        Before*

                    DIANE P. WOOD, Circuit Judge

                    MICHAEL B. BRENNAN, Circuit Judge

No. 21-2099

MATHUSALA MENGHISTAB,                          Petition for Review of an Order of the
    Petitioner,                                Board of Immigration Appeals.

      v.                                       No. A026-649-212

MERRICK B. GARLAND, Attorney
General of the United States,
      Respondent.

                                      ORDER


       In our decision of June 21, 2022, we granted Petitioner Mathusala Menghistab’s
petition for review of the Board of Immigration Appeals’ denial of his motion to reopen
his application for deferral of removal under the Convention against Torture. See
Menghistab v. Garland, No. 21-2099, 37 F.4th 1240 (7th Cir. 2022). We found that the




      * Circuit Judge Kanne was a member of the original panel, but he died on June 16,
2022, and did not participate in the resolution of this Petition for Rehearing, which is
being decided under 28 U.S.C. § 46(d) by a quorum of the panel.
No. 21-2099                                                                           Page 2

Board had abused its discretion by resolving Menghistab’s petition on an inadequate
record, and so we issued an opinion ordering the Board to address this gap.

        The government has now moved for rehearing, not because it is challenging the
decision to grant the petition and order further proceedings, but because it objects to
language in the opinion that implies that the Board itself should conduct the necessary
evidentiary hearing. The Board, it points out, is exclusively an administrative appellate
body and is not the entity that is responsible for factfinding. It therefore asks us to
clarify the relief that should accompany the grant of the petition for review.

        We find the government’s points to be well taken, and so we amend our opinion
as follows:

       First, on page 2, lines 2–5, of the slip opinion, we delete the word “discretionary.”
That sentence now reads as follows:

       Because of his rape conviction and resulting sentence, Menghistab was
       barred from most forms of relief, including asylum, withholding of
       removal, and waiver of removability.

       Second, on page 9, lines 1–4, of the slip opinion, we add the words “remand to an
Immigration Judge to” between the words “not” and “conduct.” That sentence now
reads:

       The Board did not remand to an Immigration Judge to conduct a new
       evidentiary hearing, relying instead on the evidence already in the record
       as well as that submitted by Menghistab with his motion to reopen.

       Finally, the final two paragraphs of the slip opinion, page 16, are stricken, and
they are replaced with the following:

              The petition for review is GRANTED and the Board’s order denying
       Menghistab’s motion to reopen is VACATED. The case is REMANDED to the
       Board of Immigration Appeals, which must in turn remand the case to an
       Immigration Judge for purposes of an evidentiary hearing that addresses
       (1) whether Ethiopia is likely to consider Menghistab to be one of its own
       citizens, or instead a citizen of Eritrea; (2) whether changed conditions in
       Ethiopia are material to the risk that Menghistab will be tortured if
       removed; and (3) whether changed conditions in Eritrea are material to
No. 21-2099                                                                       Page 3

      the risk that Menghistab will be tortured if removed. Any further
      proceedings will depend on the outcome of that hearing.

      In all other respects, we DENY the government’s petition for rehearing.

                                                                          It is so ordered.